Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Cabbiebs, § 278*—duty to passengers. The duty of a common carrier to look for the safety and protection of its passengers, so far as it can, consistent with the proper operation of its cars, is of high character. 2. Cabbiebs, § 435*—when passenger not negligent in alighting. A street car passenger is not guilty of negligence per se in attempting, as did other passengers, to get off the car before it reached its customary stopping place at the opposite of a cross street, where she had given the signal to stop and had gone to the platform and the car had come to a standstill while waiting for a car on the intersecting street to pass, and the conductor was busy collecting fares and paying no attention to the people getting off the car. 3. Cabbiebs, § 401*—duty to passengers alighting at other than customary stopping place. It is the duty of the employees of a street car company, who have notice of the tendency of passengers to get off street cars when they stop before reaching the customary point, to exercise a reasonable degree of care to ascertain, before putting in motion a car which has stopped before reaching its customary stopping place, whether passengers attempting to get off the car are in a safe position. 4. Appeal and ebbob, § 1489*—when exclusion of evidence harmless. The rejection of evidence, in an action by a street car passenger for damages for injuries received as a result of the passenger attempting to get off at the near side of the street when the car stopped instead of at the far side, its customary stopping point, as to whether the car had stopped to let anyone off or to receive passengers before plaintiff fell, or whether it was customary to stop cars at the near side of the crossing for passengers to get off, is not material error where the testimony of the plaintiff on cross-examination was that the regular stopping place was on the far side of the street. 5. Damages, § 132*—when verdict not excessive. A judgment for $1,500 having been rendered by a remittitur to such sum from $3,000, in an action for personal injuries, will not be deemed excessive where it appears that the plaintiff was sixty-two years of age; that she was working by the day; that her wrist had been so injured that she could not go back to work and had been in that condition for six months at the time of trial; that she could not reach up with her hand and that things dropped from it when she attempted to use it, and there was expert testimony to the effect that the injury was permanent.